RANDALL, District Judge
(charging jury). The crime of revolt is punished under the act of congress of 3d March, 1835, and by that act the courts are empowered to give a judicial definition of the crime. I shall give this definition, dispose of the legal points made, and leave the jury to determine whether the evidence for the prosecution dqes not meet the requirements of the law. A revolt is the overthrowing the legitimate authority of the commander, with intent to remove him from the command, or, against his will, to take possession of the vessel by assuming the command and navigation of her. U. S. v. Kelly, 11 Wheat. [24 U. S.] 418. It is an open rebellion or mutiny of the crew against the authority of the master, in the command, navigation, or control of the ship. U. S. v. Haines [Case No. 15,275]. But a mere disobedience of orders by one or two of the seamen, without combining with the others to produce a deliberate disobedience, although it is highly censurable, and may be punished by the master on board the ship, or by forfeiture of wages,—is not a revolt; nor does mere offensive or insolent language constitute this crime. Wherever, by the overt acts of the crew, the authority of the master in the free navigation or management of the ship, or in the free exercise of his rights and duties on board, is entirely overthrown, and there is intentionally caused by such acts an actual or constructive suspension of his command, it is a revolt. Direct or positive force upon, or constraint or imprisonment of the master, is not essential. A positive refusal to perform any duty on board until he has yielded to some illegal demand of the c-rew, when it has produced a suspension of his power of command, or when, by a general combination, the crew refuse obedience to the lawful orders of the master, is a revolt. U. S. v. Haines [supra]. There may be a revolt without the appointment of another to the command. If the crew should compel the master, against his will, to navigate the ship or manage her concerns according to their directions, and prevent him from the free exercise of his own judgment, that would be an usurpation or the command and a revolt. U. S. v. Haines [supra]. The pilot is an officer of the ship when on board to pilot the vessel to or from the sea, and the crew are bound to obey his orders as such; but when the eaptain is on board he is master of the vessel, and the orders of the pilot are, in law, considered as the master's. U. S. v. Lynch [Case No. 15,648]. The artificial, voluntarily contracted, and temporary madness produced by drunkenness is rather an aggravation of than an apology for a crime committed during that state, a drunkard is a voluntary demon, and his intoxication gives him no privilege. If, however, an habitual or fixed frenzy is produced by this practice, though such madness is con*1143tracted by the vice and will of the party, it places the man in the same condition as if it were contracted, at first, involuntarily. The wisdom of the law in refusing to recog-nise drunkenness as an excuse for crime is plain; nothing is more easily counterfeited, no state so irregular in its operation. With these instructions on the law involved, the case is committed to the jury.
. A verdict of guilty was rendered, and Forbes was sentenced to six years’ imprisonment, a fine of five dollars and the costs, and to stand committed until the sentence was complied with.